Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on August 26, 2021, and November 11, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  
Regarding the IDS submitted on February 10, 2021, Cite No. 25 of the “CN Office Action in Chinese Application No. 20178001377” has not been considered because the document is not in the English language and does not provide an explanation of the relevance.  The document does not include a translation.  The rest of the IDS has been considered by the examiner.  
Regarding the IDS submitted on June 24, 2021, Cite No. 2 JP2014523042 has not been considered because the text of the document is not legible.  The rest of the IDS has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,455,058 (“Patent ‘058”).  Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because the claims are anticipated by claims of Patent ‘058.
Instant Application
Patent ‘058
2. A system, comprising: 

a front-end server that receives, from a client device, a first request for a digital component that was generated by a first SDK installed at the client device; and 

a custom digital component server that processes the first request by performing operations comprising:
1. A system, comprising: 

a data structure storing a mapping of application data to installed software development kits (SDKs) that are installed in various applications; 

a front-end server that receives, from a client device, a request for a digital component that was generated by a first SDK installed at the client device; and 

a custom digital component server that processes the request by performing operations including:
receiving, from the client device, the first request for the digital component that was generated by the first SDK installed at the client device;
receiving, from the client device, the request for the digital component that was generated by the first SDK installed at the client device;
identifying, within one or more data fields of the request, data (i) corresponding to a set of other SDKs installed at the client device and (ii) included in the first request generated by the first SDK;
examining one or more data fields of the request, including: identifying, within the one or more data fields, application data specifying an application that initiated the request at the client device; and 

identifying, within the one or more data fields, encrypted data that was generated and encrypted by a second SDK installed at the client device and included in the request generated by the first SDK;
generating a second request that includes data specifying one or more SDKs from the set of 


including, in each real-time request, data specifying the set of SDKs that are installed in the application that initiated the request at the client device; and 

including the encrypted data in a particular real-time request to a particular third-party that is authorized to decrypt the encrypted data generated by the second SDK;

transmitting, over a network, each real-time request to a corresponding third-party digital component provider; and
receiving a response to the second request from the third party digital component provider; and 
receiving a set of responses to the multiple real-time requests from the corresponding third party digital component providers; 
transmitting, responsive to the first request generated by the first SDK, instructions specifying which SDK from among the set of other SDKs installed at the client device is required to render a digital component specified by the response to the second request.
selecting a particular response from the set of responses to transmit to the client device responsive to the request for the digital component; and 

transmitting the particular response to the first SDK with instructions specifying which SDK installed at the client device is required to render a digital component included in the particular response.


Claims 3-8 are unpatentable over claims 2-7 of Patent ‘058.
Claims 9-14 are unpatentable over claims 15-20 of Patent ‘058.  Regarding claims 15, claims 7 and 14 of Patent ‘058 disclose the subject matter of the claim.  It would have been obvious to one of ordinary skill in the art to further implement the subject matter as operations performed by executing instructions stored on a medium in order to have implemented the invention on a computing device.
Claims 16-20 are unpatentable over claims 8-13 of Patent ‘058.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,862,999 (“Patent ‘999”). Although the claims at issue are not 
Instant Application
Patent ‘999
2.  A system, comprising: 
a front-end server that receives, from a client device, a first request for a digital component that was generated by a first SDK installed at the client device; and 

a custom digital component server that processes the first request by performing operations comprising:
1. A system, comprising: 

a data structure storing a mapping of application data to installed software development kits (SDKs) that are installed in various applications; 

a front-end server that receives, from a client device, a request for a digital component that was generated by a first SDK installed at the client device; and 

a custom digital component server that processes the request by performing operations including:
receiving, from the client device, the first request for the digital component that was generated by the first SDK installed at the client device;
receiving, from the client device, the request for the digital component that was generated by the first SDK installed at the client device;
identifying, within one or more data fields of the request, data (i) corresponding to a set of other SDKs installed at the client device and (ii) included in the first request generated by the first SDK;
identifying, within one or more data fields of the request, encrypted data that was generated and encrypted by a second SDK installed at the client device and included in the request generated by the first SDK;
generating a second request that includes data specifying one or more SDKs from the set of other SDKs that are installed at the client device that initiated the request;
generating a real-time request that includes data specifying a set of SDKs that are installed in an application that initiated the request at the client device;
transmitting, over a network, the second request to a third-party digital component provider; 
transmitting, over a network, the real-time request to a third-party digital component provider that is authorized to decrypt the encrypted data generated by the second SDK;
receiving a response to the second request from the third party digital component provider; and 
receiving a response to the real-time request from the third party digital component provider; and
transmitting, responsive to the first request generated by the first SDK, instructions specifying which SDK from among the set of other SDKs installed at the client device is required to render a digital component specified by the response to the second request.
transmitting the response to the first SDK with instructions specifying which SDK installed at the client device is required to render a digital component specified by the response.


Claims 3-8 are unpatentable over claims 2-7 of Patent ‘999.
Claims 9-14 are unpatentable over claims 15-20 of Patent ‘999.  Regarding claims 15, claims 7 and 14 of Patent ‘999 disclose the subject matter of the claim.  It would have been obvious to one of 
Claims 16-20 are unpatentable over claims 8-13 of Patent ‘999.

Claim Objections
Claims 2-3, 9-10, 16-17 are objected to because of the following informalities:  
Each recitation of “the request” should be amended to “the first request” for consistency and to provide clear antecedent basis for terms.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, there is insufficient antecedent basis for “wherein transmitting the instructions to the first SDK specifying which SDK installed at the client device is required to render the digital component.”  Claim 2 comprises transmitting instructions specifying which SDK is required to render a digital component.  Claim 2 does not specify that the instructions are transmitted to the first SDK.
Regarding claim 9, there is insufficient antecedent basis for “the client device,” “the first request,” “the digital component,” and “the first SDK.”
to the first SDK specifying which SDK installed at the client device is required to render the digital component.”  Claim 9 comprises transmitting instructions specifying which SDK is required to render a digital component.  Claim 9 does not specify that the instructions are transmitted to the first SDK.
Regarding claim 16, there is insufficient antecedent basis for “the client device,” “the first request,” “the digital component,” and “the first SDK.”
Regarding claim 19, there is insufficient antecedent basis for “wherein transmitting the instructions to the first SDK specifying which SDK installed at the client device is required to render the digital component.”  Claim 16 comprises transmitting instructions specifying which SDK is required to render a digital component.  Claim 16 does not specify that the instructions are transmitted to the first SDK.

Allowable Subject Matter
Claims 2-21 would be allowable if the double patenting rejection is overcome by the filing of a Terminal Disclaimers and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record discloses a server that receives from a client device, a request for a digital component that was generated by a first software development kit (SDK) installed at the client device; a custom digital component server that processes the request by performing operations including: receiving, from the client device, a request for a digital component that was generated by a first SDK installed at the client device; generating a request; transmitting, over a network, the request to a corresponding third-party digital component provider; and receiving a response to the real-time request from the third party digital component provider; and transmitting the response to the first SDK to render a digital component included in the particular response.
Yu US Patent Publication No. 2017/0337589 (para. [0023] request sent from the publisher, publisher is a mobile app and uses an SDK.  para. [0024] once ad exchange 102 receives the request, it sends the request to bidders.  para. [0034] let the app display the corresponding ad 218).
Toval et al. US Patent Publication No. 2017/0221092 (para. [0039] bidding-code SDK, embedded in the application.  para. [0048] sending an ad call 22 to ad network server 23.  para. [0049] real time bidding process 24 among advertisers servers 25.  para. [0051] ad call may include identification of the application).
Roever et al. US Patent Publication No. 2015/0120470 (para. [0027] ad server 104 may communicate bids to show video ads to… multiple bidders 106.   para. [0030] ad server 104 receives a video placement request from the view’s device, server 104 may pass on the request to multiple bid servers.  para. [0032] allow the winning bidder to transmit a video advertisement to the viewer).
Kang et al. US Patent Publication No. 2018/0047058 discloses a server that receives from a client device, a request for a digital component that was generated by a first software development kit (SDK) installed at the client device; and a custom digital component server that processes the request by performing operations including: receiving, from the client device, a request for a digital component that was generated by a first SDK installed at the client device;: identifying, within one or more data fields, application data specifying an application that initiated the request at the client device (para. [0021] request from a device… device having an ad play event in-app within software application and associated with SDK on the device.  para. [0041] advertising services software, e.g., SDK initiated upon initiation of the software application.  para. [0042] device determines attributes, software applications).
Faratin et al. US Patent No. 9,092,732 discloses a request for a digital component that was generated by a SDK installed at a client device; and identifying, within one or more data fields, encrypted data that was generated by a SDK installed at a client device and included in a request (col. 13, lines 25-30, 50-67.  ad-network distributes its SDK to third party apps.  Ad-network SDK requests an ad for a given user. RL SDK, onboard the Ad-net SDK, encrypt user data for each transaction with Ad-network.  Ad-network sends an ad to the device, third party app displays the ad to the end user).
Savkar WO 2014/145905 discloses a server that receives from a client device, a request for a digital component; and a custom digital component server that processes the request by performing operations including: receiving, from the client device, a request for a digital component that was generated by a first SDK installed at the client device; examining one or more data fields of the request, including: identifying, within the one or more data fields, application data specifying an application that initiated the request at the client device; transmitting, over a network, a request to a third-party digital component provider; and receiving a response from the corresponding third party digital component providers; selecting a particular response from the set of responses to transmit to the client device responsive to the request for the digital component; and transmitting the particular response to the first SDK to render a digital component included in the particular response (para. [0039],[0056] bid request could include information about the native application, an identification.  para. [0048] issues bid requests to bidders.  para. [0049] returns a bid response.  para. [0051] serve the ad to the user).
Prior art of record do not teach in whole or make obvious: identifying, within one or more data fields of the request, data (i) corresponding to a set of other SDKs installed at the client device and (ii) included in the first request generated by the first SDK; generating a second request that includes data specifying one or more SDKs from the set of other SDKs that are installed at the client device that initiated the request; transmitting, over a network, the second request to a third-party digital component provider; receiving a response to the second request from the third party digital component provider; and transmitting, responsive to the first request generated by the first SDK, instructions specifying which SDK from among the set of other SDKs installed at the client device is required to render a digital component specified by the response to the second request.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/JOSHUA JOO/Primary Examiner, Art Unit 2445